Citation Nr: 0720856	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-11 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than February 
26, 2001 for assignment of a 70 percent disability rating for 
service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than February 
26, 2001 for entitlement to total disability based upon 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty in January 1967 and was 
discharged in January 1972.  Service in Vietnam is indicated 
by the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and February 2003 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois; and from a 
November 2006 rating decision issued by the VA RO in 
Cleveland, Ohio.  Jurisdiction over this matter remains with 
the Chicago RO.  

Procedural history

In an August 2002 rating decision, the RO granted service 
connection for PTSD.  
A 70 percent disability rating was assigned, effective 
February 26, 2001.  The veteran disagreed with the effective 
date in a notice of disagreement filed in September 2002.  In 
a February 2003 rating decision, the RO granted TDIU, also 
effective February 26, 2001.  The veteran field a NOD as to 
that issue in October 2003.  The RO issued a statement of the 
case (SOC) in December 2003, and the veteran perfected an 
appeal by filing a VA Form 9 in February 2004. 

In July 2004, the veteran presented testimony at a 
videoconference hearing which was chaired by a Veterans Law 
Judge (VLJ).  A transcript of that hearing has been 
associated with the veteran's VA claims folder. 



In October 2004, the Board remanded this case for additional 
development. 
At that time, the Board observed that in a written statement 
submitted by the veteran in February 2004, and at his July 
2004 Board hearing, the veteran raised the issue of clear and 
unmistakable error (CUE) in a May 1979 RO rating decision.  
The Board determined that the veteran's CUE claim was 
inextricably intertwined with his claims of entitlement to an 
earlier effective date for service connection of PTSD.  The 
Board's remand directed the RO to determine whether or not 
the May 1979 rating decision should be revised or reversed 
based on CUE.  Thereafter, the veteran's effective date 
claims were to be readjudicated.  

In a November 30, 2006 rating decision, the Cleveland RO 
granted the veteran's claim of entitlement to an earlier 
effective date for service connection of PTSD, assigning a 
new effective date of entitlement to service connection of 
April 17, 1978.   This was the date of the veteran's initial 
claim of entitlement to service connection, and this in fact 
was the effective date sought by the veteran in his February 
2004 written statement.  The issue of entitlement to an 
effective date earlier than February 26, 2001 for service 
connection of PTSD has therefore been resolved and is no 
longer in appellate status.  

After the Board's October 2004 remand and in the course of 
the RO's November 2006 readjudication, no change was made 
with respect to the effective date assigned for entitlement 
to TDIU.  That date remains February 26, 2001, and that issue 
remains in appellate status.

The November 2006 rating decision assigned a 30 percent 
disability rating for PTSD for the period between April 17, 
1978 and February 26, 2001.  A 70 percent disability rating 
remained assigned for the period after February 26, 2001.  

The Board notes that the veteran did not challenge the 
initial assignment of a 70 percent rating in the August 2002 
RO rating action; he disagreed only as to the effective date 
assigned.  He still has not contented that a higher current 
disability rating is warranted for PTSD.  However, In April 
2007, the veteran's representative submitted written argument 
to the effect that the veteran was now seeking an effective 
date earlier than February 26, 2001 for the 70 percent 
disability rating of PTSD.  That is to say, a notice of 
disagreement with the November 30, 2006 rating decision was 
submitted.  Accordingly, the issue of the effective date of 
the assignment of the 70 percent disability rating is now in 
appellate status.  As such, that is the issue noted on the 
cover sheet of this decision, replacing the issue of 
entitlement to an earlier effective date for service 
connection for PTSD, which as discussed above has been 
resolved.     

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the VA Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.
  
Hearing status

As was alluded to above, the veteran presented sworn 
testimony before a Veterans Law Judge in July 2004.  That VLJ 
has since left the Board.  In May 2007, the veteran was 
advised of the VLJ's unavailability and his right to elect a 
new hearing.  The veteran did not respond to that letter 
within the 30 days provided.  Based on the veteran's non-
response, the Board has determined that the veteran does not 
desire a new hearing.  


REMAND

Reasons for remand

1.  Entitlement to an effective date earlier than February 
26, 2001 for assignment of a 70 percent disability rating for 
service-connected PTSD.  

As set out in detail above, the veteran has recently filed a 
notice of disagreement concerning his entitlement to an 
effective date earlier than February 26, 2001 for the 
assignment of a 70 percent disability rating for service-
connected PTSD.  
In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims held that where a 
notice of disagreement is filed but a SOC has not been 
issued, the Board must remand the claim to the agency of 
original jurisdiction so that a SOC may be issued.  A remand 
for such action is now necessary.  

2.  Entitlement to an effective date earlier than February 
26, 2001 for entitlement to TDIU.

The veteran has been granted TDIU primarily due to PTSD 
symptoms (his only other service-connected disability is a 
thoracic spine disability, rated 10 percent disabling).  
Indeed, the effective date of TDIU, February 26, 2001, was 
based on the RO's grant of service connection for PTSD and 
the assignment of a 70 percent rating therefor as of that 
date.

As described in detail in the Introduction, the effective 
date of service connection for PTSD is has recently been 
revised to April 17, 1978.  The effective date for the 
currently assigned 70 percent, however, remains February 26, 
2001.  As explained immediately above, the veteran through 
his representative has disagreed with that decision, seeking 
an earlier effective date for the 70 percent rating.  That 
issue is being remanded for the issuance of a SOC. 

Because the outcome of the claim of entitlement to an 
effective date earlier than February 26, 2001 for the 
assignment of a 70 percent disability rating of service-
connected PTSD may impact the claim for entitlement to an 
effective date earlier than February 26, 2001 for TDIU, the 
two issues are inextricably intertwined.   
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or 
more issues are inextricably intertwined if one claim could 
have significant impact on the other]. 

Inasmuch as the veteran's earlier effective date claims are 
inextricably intertwined, it would be premature for the Board 
to consider the veteran's claim for an effective date earlier 
than February 26, 2001 for a total rating based on individual 
unemployability at this time.  Action on the veteran's TDIU 
claim is therefore deferred.  

Accordingly, the case is REMANDED for the following action:

1. VBA should issue a statement of the 
case to the veteran addressing the issue 
of entitlement to an effective date 
earlier than February 26, 2001 for the 
assignment of a 70 percent disability 
rating for PTSD.  The statement of the 
case should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive appeal.   

2.  If it is warranted by the evidentiary 
and procedural posture of the case, VBA 
should then readjudicate the veteran's 
claim of entitlement to an earlier 
effective date for TDIU.  If the decision 
remains unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.

Any issues then remaining on appeal should be forwarded to 
the Board, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



